— In an action by plaintiff for personal injuries suffered by reason of a claimed defect or hole in a sidewalk in which was lying a portion of an automobile spring claimed to have come from the junk yard of the defendants Cutler, the court directed a verdict in favor of all the defendants. As to defendant city of New York, judgment affirmed, with costs. No opinion. Davis, Adel and Close, JJ., concur; Lazansky, P. J., and Carswell, J., dissent and vote for reversal and a new trial on the ground that there was a question of fact as to the depth of the hole. As to defendants Cutler, judgment reversed on the law and a new trial granted, costs to appellant to abide the event, on the ground that there was a question of fact as to liability based on the “ metal spring ” and responsibility therefor. (Hughes v. Borden’s Farm Products Co., Inc., 252 N. Y. 532.) Lazansky, P. J., Carswell and Davis, JJ., concur; Adel and Close, JJ., dissent and vote to affirm.